Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces operational guidance for 2010 and preliminary 2009 year-end reserve and resource information This news release includes forward-looking statements and information within the meaning of applicable securities laws. Readers are advised to review the "Cautionary Note Regarding Forward-Looking Information and Statements" at the conclusion of this news release. For information regarding the presentation of certain information in this news release, see "Currency, BOE and Operational Information" at the conclusion of this news release. CALGARY, Dec. 14 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) today announced capital spending and operational guidance for 2010 as well as preliminary reserve and resource information for year-end We are positioning Enerplus to deliver competitive long-term returns that include a balance between growth and income to investors. Our 2010 development capital program and operating guidance reflects compelling economic returns from our investments into existing assets while also investing in organic early stage growth opportunities. We intend to continue adding quality assets in both Canada and the U.S. that provide significant future growth potential and attractive operating metrics. We are also planning on selling assets that do not fit our strategy to focus our organization on fewer high impact resource plays. Our preliminary contingent resource estimates for year-end 2009 reflect the success we have had to date in transitioning our asset base and show meaningful growth in the upside associated with the Marcellus shale gas play and our oil sands. Our preliminary reserve information highlights negative revisions tied in part to a more compelling opportunity set outside of our historical assets and a more challenged investment environment for natural gas drilling projects in North America. Capital Development Spending We are forecasting 2010 capital development spending of $425 million compared to our 2009 expected expenditures of $315 million ($330 million with carry commitments). We are forecasting a 35% increase in development capital spending in 2010 given the improvement in crude oil prices and economic conditions, the strength of our balance sheet and increased opportunities associated with early stage growth-oriented assets. In comparison with last year, this increase in capital spending is primarily related to new opportunities in the Bakken oil resource play and the Marcellus shale gas play. We anticipate that approximately $260 million of our 2010 budget will be spent on our Canadian assets and $165 million on our U.S. operations. We currently expect approximately 56% of our spending will be directed at oil opportunities with the remainder on natural gas opportunities.
